DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6, filed 11/30/2021, with respect to Claims 1 and 8 have been fully considered and are persuasive.  The objection of Claims 1 and 8 has been withdrawn. 
Applicant’s arguments, see page 6, filed 11/30/2021, with respect to Claims 1 and 8 have been fully considered and are persuasive. The rejection of Claims 1 and 8 under 35 U.S.C. § 112(b) has been withdrawn. 
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. 
The applicant has argued the rejection of Claims 1-3, 5-6, 8-10, and 12-13 under 35 U.S.C. § 103.
With regards to Claims 1 and 8, the applicant has argued that neither Burg nor Bernstein disclose or suggest a benefit, use, or advantage to using two different types of accelerometers within the same device, as required in every claim of the claimed invention. However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
With regards to Claims 1 and 8, the applicant has argued that merely asserting that "adding a second accelerometer that measures angles simply leads to a device wherein all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no changes in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art" is a conclusory statement that cannot support a case of prima facie obviousness under 35 U.S.C. § 103. 

(1) a finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference;
(2) a finding that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately;
(3) a finding that one of ordinary skill in the art would have recognized that the results of the combination were predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
Together, Burg and Bernstein include each element claimed, and the only difference between the claimed invention and the prior art is the lack of actual combination of the elements (e.g., a combination of both a 3D and rotational accelerometer) in a single prior art reference. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by adding the rotational accelerometer of Bernstein to element 100 of Burg, which is disclosed to be capable of holding more than one accelerometer (Burg, [0053]). In this combination, the rotational accelerometer of Bernstein would still detect rotational acceleration, and the linear accelerometer of Burg could still detect motion in the x, y and z-axis. The predictable result of this device is that instead of sensing one type of data, two types of data (i.e., rotational acceleration and 3D acceleration), two types of data are now acquired for a more robust and informative data set. 
With regards to Claims 1 and 8, the applicant has argued that the Examiner provides no "objective" reason to combine the various teachings of Burg and Bernstein to arrive at the claimed invention, and that there must be some objective reason to combine the teachings of the references. The KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham.”. One of these rationales is used in the above paragraph expounding on the rejection, wherein the objective reason of a predictable result is used. 
With regards to Claims 1 and 8, the examiner would like to note that the objective motivational reason of “confirming a completed breath” recited in the rejection of the claims is primarily a motivation to configure the processor to determine local minimums for the filtered sound values and match the local maximums for the filtered motion values to the local minimums for the filtered sound values.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 8-10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Burg et al (US 2015/0313484 A1, hereinafter Burg) in view of Bernstein et al (US 2017/0172459 A1, hereinafter Bernstein).
Regarding Claim 1, Burg discloses a device (Element 100, Fig. 1) for determining respiration in a patient, the device comprising: 
a first accelerometer (“One or more accelerometers … are attached [to] the scanning device 100 casing”, [0053]) for detecting a motion in the x, y and z-axis (“3D accelerometers”, [0010]); 
at least one acoustic sensor (Element A1101, Fig. 11A; “The vital signs scanner 100 also includes a microphone”, [0053]) for detecting sound related to the patient's breath (Step A1100, Fig. 17); 
a memory (Element 208, Fig. 2; also element 841, Fig. 18) comprising a lookup table (“A number of algorithmic models may be further stored within the memory…”, [0060]), a real-time clock (“Accordingly, features of the sound in a sound signal can be compared, time-wise to the features of a motion signal captured by the accelerometers”, [0162]; this means a real-time clock must be present to time-stamp each signal), and one or more instructions (“to store system instructions…”, [0172]); 
a processor (Element 206, Fig. 2; also element 840, Fig. 18) for receiving one or more motion signals from the first and second accelerometers and one or more sound signals from the at least one acoustic sensor (“206 controls the plurality of sensors 210 to concurrently capture data during the measurement period”, [0060]), wherein the processor: 
correlates the one or more motion signals to a distance value (“The results of the accelerometers measuring the chest motion A1300 are … simple sinusoidal motion in a single dimension”. [0163]; “The respiration inhalation [corresponds] … to a maximum or peak chest position”, [0163]; this means the motions signal must have been correlated to a distance value); 
correlates the one or more sound signals to a sound value (“The output signal from the microphone A1101 is coupled into a signal processor A1102. The signal processor A1102 executes one or more signal processing algorithms…”, [0129]); 
filters the distance value (“The signal processing module A1302 removes some noise from the chest motion signal…”, [0135]) and the sound value according to limitations stored in the lookup table (“The FFT/IFFT algorithm A1102 can use the microphone-patient interaction model A1105 to remove more noise (e.g., the identified noise signal) from the chest sound signal”, [0130]); 

determines local maximums for the filtered motion values (“…the precise moments in time of the peak chest position … corresponding to a maximum inhalation time tin”, [0163]).  
Burg discloses the claimed invention except for expressly disclosing a second accelerometer for detecting a rotation about the z-axis; determining local minimums for the filtered sound values; and wherein the processor matches the local maximums for the filtered motion values to the local minimums for the filtered sound values to confirm a completed breath from the patient. Burg instead discloses detecting a completed breath of the patient from a local maximum of the distance value ([0163]), determining a breathing rate, and then matching the determined breathing rate derived from the motion values to a breathing rate determined using the sound values (that also uses the time stamp of the maximum and minimum distance values) to confirm a detected breathing rate from the patient ([0163]). However, Bernstein teaches determining local minimums for the filtered sound values (See annotated Fig. 4A and Fig. 4B below; local minimum for the sound value is clearly marked); and matching the local maximums for the filtered motion values to the local minimums for the filtered sound values (See Fig. 4A and Fig. 4B annotation; the motion maximum of Fig. 4A is matched with the local sound minimum of Fig. 4B). 

    PNG
    media_image1.png
    581
    367
    media_image1.png
    Greyscale

Figure 4A-4B: The distance maximum (top) is matched with the sound minimum (bottom) at the pause between the inspiratory (I) and expiratory (E) phases.
Furthermore, Bernstein teaches that the combination of motion and sound data provides for more accurate results and reduces or eliminates false positive readings and other errors ([0135]). In light of Burg disclosing the increased accuracy of respiratory rate determination by matching motion and sound signals ([0153]), and Bernstein teaching the increased accuracy of monitoring breathing conditions by using both motion and sound signals ([0135]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to decide to increase the accuracy of detecting a breath itself by matching both motion and sound data. Bernstein also teaches a second accelerometer for detecting a rotation about the z-axis (“the accelerometer data 90 is the change in angle of the motion sensor 40 over time”, [0126]). Burg allows for more than one accelerometer ([0053]). Adding a second accelerometer that measures angles simply leads to a device wherein all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known 
Regarding Claim 2, modified Burg discloses the device of claim 1, wherein the memory further comprises instructions that cause the processor to disregard the local minimums for the filtered sound values (“…the displayed respiration rate A1702 may be set to a blank value”, [0164]; under the modifications made to claim 1, the respiration rates are substituted with breaths) that do not match the local maximums for the filtered motion values (“If the accelerometer respiration rate A1300 and microphone determined respiration rate A1100 are substantially different…”, [0164]). 
Regarding Claim 3, modified Burg discloses the device of claim 1 wherein the memory further comprises instructions that cause the processor to count the completed breaths and calculate a respiration rate using the real-time clock within the memory (Step A1300, Fig. 17A; “This provides the initial determination of the respiration rate, with the precise moments in time of the peak chest position and the lowest chest position corresponding to a maximum inhalation time tin and maximum exhalation time tex”, [0163]; getting a respiration rate from detected breath positions and time values involves counting). While Claim 1 requires substituting the determination of respiration rate for simply detecting breath, Burg discloses the value of knowing the respiration rate of a patient (to monitor pathologies or to satisfy curiosity, [0006]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the modified device of Burg the original functionality of determining a respiration rate in addition to the modifications of Claim 1.
Regarding Claim 5, modified Burg discloses the device of claim 3. Modified Burg discloses the claimed invention except for expressly disclosing wherein the memory further comprises instructions that 103A, 103B…a wireless radio 870 is coupled to the processor 841”, [0168]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Burg, with a wireless transmission to an external device, because this allows information to be stored in a health records database, as shown by Burg ([0138]).
Regarding Claim 6, modified Burg discloses the device of claim 1. Modified Burg discloses the claimed invention except for expressly disclosing wherein the device is attachable to a surface on the body.  However, Bernstein teaches wherein the device is attachable to a surface on the body (“the sensor 40 may be coupled directly to the patient, or may be coupled to the patient's clothing”, [0108]).  Making a respiratory sensor attachable to a surface on the body is well known in the art (See attached IFW-Search Notes; detecting respiratory frequency is commonly associated with devices attachable to a body surface). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Burg, by making it attachable to a surface on the body.
Regarding Claim 8, Burg discloses a method for monitoring respiration in a patient, comprising:
locating a device (Element 100, Fig. 1) about a surface of the patient (“the vital signs scanning device 100 may be positioned on [the user’s] chest”, [0165]), wherein the device comprises:
a first accelerometer (“One or more accelerometers … are attached [to] the scanning device 100 casing”, [0053]) (“3D accelerometers”, [0010]);
100 also includes a microphone”, [0053]) for detecting sound related to the patient's breath (Step A1100, Fig. 17); 
a memory (Element 208, Fig. 2; also element 841, Fig. 18) comprising a lookup table(“A number of algorithmic models may be further stored within the memory…”, [0060]), a real-time clock (“Accordingly, features of the sound in a sound signal can be compared, time-wise to the features of a motion signal captured by the accelerometers”, [0162]; this means a real-time clock must be present to time-stamp each signal), and one or more instructions (“to store system instructions…”, [0172]); and 
a processor (Element 206, Fig. 2; also element 840, Fig. 18) for receiving one or more motion signals from the first and second accelerometers and one or more sound signals from the at least one acoustic sensor (“206 controls the plurality of sensors 210 to concurrently capture data during the measurement period”, [0060]), wherein the processor: 
correlates the one or more motion signals to a distance value (“The results of the accelerometers measuring the chest motion A1300 are … simple sinusoidal motion in a single dimension”. [0163]; “The respiration inhalation [corresponds] … to a maximum or peak chest position”, [0163]; this means the motions signal must have been correlated to a distance value); correlates the one or more sound signals to a sound value (“The output signal from the microphone A1101 is coupled into a signal processor A1102. The signal processor A1102 executes one or more signal processing algorithms…”, [0129]); filters the distance value (“The signal processing module A1302 removes some noise from the chest motion signal…”, [0135]) and the sound value according to limitations stored in the lookup table (“The FFT/IFFT algorithm A1102 can use the microphone-patient interaction model A1105 to remove more noise (e.g., the identified noise signal) from the chest sound signal”, [0130]); assigns a time stamp to each filtered value using the real-time clock within the memory (“Accordingly, features of the sound in a sound signal can be compared, time-wise to the features of a motion signal captured by the accelerometers”, [0162]; this means time stamps must have been applied to each signal in order to compare them); determines local maximums for the filtered motion values (“…the precise moments in time of the peak chest position … corresponding to a maximum inhalation time tin”, [0163]). 
breathing rate from the patient ([0163]). However, Bernstein teaches determining local minimums for the filtered sound values (See annotated Fig. 4A and Fig. 4B below; local minimum for the sound value is clearly marked); and matching the local maximums for the filtered motion values to the local minimums for the filtered sound values (See Fig. 4A and Fig. 4B annotation; the motion maximum of Fig. 4A is matched with the local sound minimum of Fig. 4B). 
Furthermore, Bernstein teaches that the combination of motion and sound data provides for more accurate results and reduces or eliminates false positive readings and other errors ([0135]). In light of Burg disclosing the increased accuracy of respiratory rate determination by matching motion and sound signals ([0153]), and Bernstein teaching the increased accuracy of monitoring breathing conditions by using both motion and sound signals ([0135]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to decide to increase the accuracy of detecting a breath itself by matching both motion and sound data. Bernstein also teaches a second accelerometer for detecting a rotation about the z-axis (“the accelerometer data 90 is the change in angle of the motion sensor 40 over time”, [0126]). Burg allows for more than one accelerometer ([0053]). Adding a second accelerometer that measures angles simply leads to a method wherein all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. In conclusion, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of 
Regarding Claim 9, modified Burg discloses the method of claim 8, wherein the memory further comprises instructions that cause the processor to disregard the local minimums for the filtered sound values (“…the displayed respiration rate A1702 may be set to a blank value”, [0164]; under the modifications made to claim 1, the respiration rates are substituted with breaths) that do not match the local maximums for the filtered motion values (“If the accelerometer respiration rate A1300 and microphone determined respiration rate A1100 are substantially different…”, [0164]).  
Regarding Claim 10, modified Burg discloses the method of claim 8, wherein the memory further comprises instructions that cause the processor to count the completed breaths and calculate a respiration rate using the real-time clock within the memory (Step A1300, Fig. 17A; “This provides the initial determination of the respiration rate, with the precise moments in time of the peak chest position and the lowest chest position corresponding to a maximum inhalation time tin and maximum exhalation time tex”, [0163]; getting a respiration rate from detected breath positions and time values involves counting).  While Claim 8 requires substituting the determination of respiration rate for simply detecting breath, Burg discloses the value of knowing the respiration rate of a patient (to monitor pathologies or to satisfy curiosity, [0006]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the modified method of Burg the original functionality of determining a respiration rate in addition to the modifications of Claim 8.
Regarding Claim 12, modified Burg discloses the method of claim 10. Modified Burg discloses the claimed invention except for expressly disclosing wherein the memory further comprises instructions that cause the processor to wirelessly transfer the counted breath count to an external device. However, Burg in a different embodiment discloses wherein the memory further comprises instructions (“to store system instructions…”, [0172]) that cause the processor to wirelessly transfer the complete breath count 103A, 103B…a wireless radio 870 is coupled to the processor 841”, [0168]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Burg, with a wireless transmission to an external device, because this allows information to be stored in a health records database, as shown by Burg ([0138]).
Regarding Claim 13, modified Burg discloses the method of claim 8. Modified Burg discloses the claimed invention except for expressly disclosing wherein the device is attachable to a surface on the body.  However, Bernstein teaches wherein the device is attachable to a surface on the body (“the sensor 40 may be coupled directly to the patient, or may be coupled to the patient's clothing”, [0108]).  Making a respiratory sensor attachable to a surface on the body is well known in the art (See attached IFW-Search Notes; detecting respiratory frequency is commonly associated with devices attachable to a body surface). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Burg, by making it attachable to a surface on the body.

Claims 4, 11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Burg in view of Bernstein, and further in view of Li et al (US 2018/0000426 A1, hereinafter Li).
Regarding Claim 4, modified Burg discloses the device of claim 3. Modified Burg discloses the claimed invention except for expressly disclosing a display screen configured to display the respiration rate.  However, Li teaches a display screen (Element 102, Fig. 1) on a wearable device (“The user-wearable device 100 may also be designed to be worn … on the chest”, [0051]), configured to display the respiration rate (“The display 102 may output monitored physiological signals from the user's body for viewing by the user... The monitored signals may be … respiration (breathing) rate”, [0052]). It would 
Page 13 of 15Aty. Docket No.: CCAM-002PATENT Regarding Claim 11, modified Burg discloses the method of claim 10. Modified Burg discloses the claimed invention except for expressly disclosing wherein the device further comprises a display screen, wherein the display screen displays the respiration rate.  However, Li teaches a display screen (Element 102, Fig. 1) on a wearable device (“The user-wearable device 100 may also be designed to be worn … on the chest”, [0051]), configured to display the respiration rate (“The display 102 may output monitored physiological signals from the user's body for viewing by the user... The monitored signals may be … respiration (breathing) rate”, [0052]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Burg, with the display screen configured to display a respiration rate of Li, because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed (a wearable device, and a display to display respiration rate) by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Regarding Claim 15, Burg discloses a device (Element 100, Fig. 1) for determining respiration in a patient, the device comprising: 
a first accelerometer (“One or more accelerometers … are attached [to] the scanning device 100 casing”, [0053]) for detecting a motion in the x, y and z-axis (“3D accelerometers”, [0010]); 
at least one acoustic sensor (Element A1101, Fig. 11A; “The vital signs scanner 100 also includes a microphone”, [0053]) for detecting sound related to the patient's breath (Step A1100, Fig. 17); 
a memory (Element 208, Fig. 2; also element 841, Fig. 18) comprising a lookup table (“A number of algorithmic models may be further stored within the memory…”, [0060]), a real-time clock 
a processor (Element 206, Fig. 2; also element 840, Fig. 18) for receiving one or more motion signals from the first and second accelerometers and one or more sound signals from the at least one acoustic sensor (“206 controls the plurality of sensors 210 to concurrently capture data during the measurement period”, [0060]), wherein the processor: 
correlates the one or more motion signals to a distance value (“ The results of the accelerometers measuring the chest motion A1300 are … simple sinusoidal motion in a single dimension”. [0163]; “The respiration inhalation [corresponds] … to a maximum or peak chest position”, [0163]; this means the motions signal must have been correlated to a distance value); 
correlates the one or more sound signals to a sound value (“The output signal from the microphone A1101 is coupled into a signal processor A1102. The signal processor A1102 executes one or more signal processing algorithms…”, [0129]); 
filters the distance value (“The signal processing module A1302 removes some noise from the chest motion signal…”, [0135]) and the sound value according to limitations stored in the lookup table (“The FFT/IFFT algorithm A1102 can use the microphone-patient interaction model A1105 to remove more noise (e.g., the identified noise signal) from the chest sound signal”, [0130]); 
assigns a time stamp to each filtered value using the real-time clock within the memory (“Accordingly, features of the sound in a sound signal can be compared, time-wise to the features of a motion signal captured by the accelerometers”, [0162]; this means time stamps must have been applied to each signal in order to compare them); and 
determines local maximums for the filtered motion values (“…the precise moments in time of the peak chest position … corresponding to a maximum inhalation time tin”, [0163]);  
wherein the memory further comprises instructions that cause the processor to count the completed breaths and calculate a respiration rate using the real-time clock within the memory (Step in and maximum exhalation time tex”, [0163]; getting a respiration rate from detected breath positions and time values involves counting). 
Burg discloses the claimed invention except for expressly disclosing a second accelerometer for detecting a rotation about the z-axis; 
determining local minimums for the filtered sound values;
 wherein the processor matches the local maximums for the filtered motion values to the local minimums for the filtered sound values to confirm a completed breath from the patient; and 
a display screen, wherein the display screen displays the respiration rate.  
Burg instead discloses detecting a completed breath of the patient from a local maximum of the distance value ([0163]), determining a breathing rate, and then matching the determined breathing rate derived from the motion values to a breathing rate determined using the sound values (that also uses the time stamp of the maximum and minimum distance values) to confirm a detected breathing rate from the patient ([0163]). However, Bernstein teaches determining local minimums for the filtered sound values (See annotated Fig. 4A and Fig. 4B below; local minimum for the sound value is clearly marked); and matching the local maximums for the filtered motion values to the local minimums for the filtered sound values (See Fig. 4A and Fig. 4B annotation; the motion maximum of Fig. 4A is matched with the local sound minimum of Fig. 4B). Furthermore, Bernstein teaches that the combination of motion and sound data provides for more accurate results and reduces or eliminates false positive readings and other errors ([0135]). In light of Burg disclosing the increased accuracy of respiratory rate determination by matching motion and sound signals ([0153]), and Bernstein teaching the increased accuracy of monitoring breathing conditions by using both motion and sound signals ([0135]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to decide to increase the accuracy of detecting a breath itself by matching both motion and sound data. Bernstein also teaches a second accelerometer for detecting a rotation about the z-axis (“the accelerometer data 90 is the change in 40 over time”, [0126]). Burg allows for more than one accelerometer ([0053]). Adding a second accelerometer that measures angles simply leads to a device wherein all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. In conclusion, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Burg, by adding a second accelerometer for detecting a rotation about the z-axis, and configuring the processor to determine local minimums for the filtered sound values and match the local maximums for the filtered motion values to the local minimums for the filtered sound values to confirm a completed breath from the patient.
Burg discloses the value of knowing the respiration rate of a patient (to monitor pathologies or to satisfy curiosity, [0006]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the modified device of Burg the original functionality of determining a respiration rate in addition to the modifications of Bernstein.
Li teaches a display screen (Element 102, Fig. 1) on a wearable device (“The user-wearable device 100 may also be designed to be worn … on the chest”, [0051]), configured to display the respiration rate (“The display 102 may output monitored physiological signals from the user's body for viewing by the user... The monitored signals may be … respiration (breathing) rate”, [0052]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Burg, with the display screen configured to display a respiration rate of Li, because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed (a wearable device, and a display to display respiration rate) by known methods (e.g. incorporating the display into the wearable device) with no change in their respective functions, and the combination yielded nothing more than predictable results of the visual displaying of sensed data and calculated parameters, which allows a user to quickly acquire them, to one of ordinary skill in the art. 
Regarding Claim 16, modified Burg discloses the device of claim 15, wherein the memory further comprises instructions that cause the processor to disregard the local minimums for the filtered sound values (“…the displayed respiration rate A1702 may be set to a blank value”, [0164]; under the modifications made to claim 1, the respiration rates are substituted with breaths) that do not match the local maximums for the filtered motion values (“If the accelerometer respiration rate A1300 and microphone determined respiration rate A1100 are substantially different…”, [0164]). 
Regarding Claim 17, modified Burg discloses the device of claim 15. Modified Burg discloses the claimed invention except for expressly disclosing wherein the device is attachable to a surface on the body. However, Bernstein teaches wherein the device is attachable to a surface on the body (“the sensor 40 may be coupled directly to the patient, or may be coupled to the patient's clothing”, [0108]).  Making a respiratory sensor attachable to a surface on the body is well known in the art (See attached IFW-Search Notes; detecting respiratory frequency is commonly associated with devices attachable to a body surface). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Burg, by making it attachable to a surface on the body.
Regarding Claim 18, modified Burg discloses the device of claim 15. Modified Burg discloses the claimed invention except for expressly disclosing wherein the memory further comprises instructions that cause the processor to wirelessly transfer the complete breath count to an external device. However, Burg in a different embodiment discloses wherein the memory further comprises instructions (“to store system instructions…”, [0172]) that cause the processor to wirelessly transfer the complete breath count to an external (“…to a portable device such as a smart phone or a computer tablet…”, [0168]) device (“the overall respiration rate is shown to the user on a [separate] display device, [0138]; the respiration rate is substituted for detected breaths in the Claim 15 modification; the sensing device only has wireless transmission; “To provide the wireless communication channels 103A, 103B…a wireless radio 870 is coupled to the processor 841”, [0168]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Burg, with a .

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Burg in view of Bernstein, and further in view of Al-Ali et al (US 2017/0055896 A1, hereinafter Al-Ali).
Regarding Claim 7, modified Burg discloses the device of claim 1. Modified Burg discloses the claimed invention except for expressly disclosing wherein the device is disposable. However, Al-Ali teaches wherein the device is disposable (“wireless sensor 102, which may be a single-use, disposable product”, [0092]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Burg, with the disposability of Al-Ali, because this helps prevent help prevent improper use of a sensor beyond its defined service life, as taught by Al-Ali ([0199]). A service life of a single use is a reliable way ensure there is no misuse past a service date.
Regarding Claim 14, modified Burg discloses the method of claim 8. Modified Burg discloses the claimed invention except for expressly disclosing wherein the device is disposable after a single use or a single patient. However, Al-Ali teaches wherein the device is disposable after a single use or a single patient (“wireless sensor 102, which may be a single-use, disposable product”, [0092]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Burg, with the disposability of Al-Ali, because this helps prevent help prevent improper use of a sensor beyond its defined service life, as taught by Al-Ali ([0199]). A service life of a single use is a reliable way ensure there is no misuse past a service date.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Burg in view of Bernstein and Li, and further in view of Al-Ali et al (US 2017/0055896 A1, hereinafter Al-Ali) 
Regarding Claim 19, modified Burg discloses the device of claim 15. Modified Burg discloses the claimed invention except for expressly disclosing wherein the device is disposable after a single use or 102, which may be a single-use, disposable product”, [0092]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Burg, with the disposability of Al-Ali, because this helps prevent help prevent improper use of a sensor beyond its defined service life, as taught by Al-Ali ([0199]). A service life of a single use is a reliable way ensure there is no misuse past a service date.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Murgas et al (US 20210113114 A1), which discloses a respiratory volume measurement device wherein both linear and angular accelerometers may be used.
See Landesberg et al (WO 2007088539 A2), which discloses a system for monitoring lung ventilation wherein the signals which are indicative of the local motion comprise at least one type of signal selected from the group consisting of local linear acceleration signals, local angular acceleration signals, local linear velocity signals, local angular velocity signals, local displacement signals and rotation signals. This allows for a situation where both local linear acceleration signals and local angular acceleration signals are used.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN E. COOPER/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791